Case 3:20-cv-00255-HEH-DJN Document 58 Filed 12/14/20 Page 1 of 4 PageID# 627




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


BROOKE WHORLEY, et al.,

               Plaintiffs,

v.                                                          Case No. 3:20-cv-255


RALPH NORTHAM, et al.,

               Defendants.


                                            NOTICE


        On September 22, 2020, and pursuant to the terms of Paragraph (5) of the Settlement

Agreement, Plaintiffs provided Defendants with a second Notice of Substantial Non-

Compliance. After following the resolution process described in Paragraph (5) of the Settlement

Agreement, the parties were able to reach resolution of the matters contained therein. The parties

jointly submit this notice to memorialize agreements reached following the Plaintiffs’ second

notice of substantial noncompliance. The parties reached agreement on the following items:

     1. Attorney Legal Calls

        Plaintiff’s counsel with the American Civil Liberties Union of Virginia (“ACLU-VA”)

will provide Defendants’ counsel with the names of attorney volunteers assisting ACLU-VA to

interview incarcerated individuals to determine compliance with the settlement agreement. As

new volunteers join, ACLU-VA will provide counsel for Defendants with their names on a

periodic basis. Defendants agree to share the names of the attorney volunteers with the
Case 3:20-cv-00255-HEH-DJN Document 58 Filed 12/14/20 Page 2 of 4 PageID# 628




individuals coordinating attorney phone calls at Virginia Department of Corrections (“VDOC”)

facilities.

    2. Priority Consideration for Early Release for People at Increased Health Risk

         As part of their expedited review under the Inmate Early Release Plan (IERP), VDOC

agrees to identify incarcerated individuals with conditions that the CDC classifies as putting the

individual “at risk” of health complications if they were to develop COVID-19. This list of

conditions will be adjusted accordingly if any conditions are removed from or added to this list

by the CDC. VDOC agrees to check for changes to the CDC list monthly.1

         VDOC will issue a memo to the incarcerated population explaining that if incarcerated

persons have been diagnosed with one of the above-listed conditions and are otherwise IERP-

eligible, they can submit an Offender Request Form to the warden of their facility requesting

expedited IERP screening for medical reasons. After the warden confirms that the inmate is

IERP-eligible, the warden will submit the form to the medical department to verify the

diagnoses. Once the medical department has verified that the inmate has a qualifying diagnosis,

that inmate’s name and information will be forwarded to VDOC administrators so the inmate

will be immediately included in the IERP review.

         If it appears that a substantial percentage of the offenders identified as “at risk” have been

through the review process, VDOC remains open to considering whether conditions that the




1
  The parties are still conferring as how an inmate’s history of smoking should be assessed and weighed during this
review process. Although “smoking” is listed as a risk-factor by the CDC, the parties are seeking further
clarification as to what type of smoking history would be needed in order to bring an inmate within the scope of this
risk factor. All parties reserve the right to raise this issue with the Court, if needed, to reach a final resolution on this
question.
Case 3:20-cv-00255-HEH-DJN Document 58 Filed 12/14/20 Page 3 of 4 PageID# 629




CDC has identified as “might” placing an individual at risk of adverse complications should be

added to the list of qualifying medical conditions for this line of review.

   3. Centralized Offender COVID-19 Complaint Line

       VDOC agrees to create an anonymous complaint “hotline” for incarcerated individuals

using the GTL telephone service, similar to the hotline currently in place for Prison Rape

Elimination Act (PREA) complaints. VDOC will develop and disseminate an instruction sheet

explaining to the incarcerated population how to use the hotline and that it is anonymous.

ACLU-VA will have an opportunity to review the instruction sheet before dissemination. VDOC

agrees that all complaints from incarcerated individuals through the hotline will be centrally

logged and referred to the warden or superintendent of the relevant institution for investigation.

VDOC agrees to investigate complaints within seven business days, barring exceptional

circumstances.

   4. COVID-19 Complaints from Employees

       VDOC will issue a memo to all staff identifying the avenues by which employees may

raise concerns regarding COVID-19, instructing them how to access these avenues, and

specifying which avenues may be accessed anonymously. ACLU-VA will have the opportunity

to review the memo before it is disseminated.

   5. Communication with Virginia Department of Health (“VDH”)

       VDOC will put ACLU-VA in contact with an official at VDH to discuss VDH’s

cooperative efforts with VDOC and the specific recommendations that VDH experts have made

to VDOC regarding particular facilities with active outbreaks.
Case 3:20-cv-00255-HEH-DJN Document 58 Filed 12/14/20 Page 4 of 4 PageID# 630




   6. Expedited IERP Review at Outbreak Facilities

       VDOC voluntarily expedited IERP reviews of offenders at Deerfield Correctional

Facility and Fluvanna Corrections Center during outbreaks at those facilities. If outbreaks

similar in scope and severity occur at other correctional centers in the future, VDOC will

consider prioritizing review of all IERP-eligible individuals at those facilities.

Respectfully Submitted,


 /s/ Eden Heilman
 Eden Heilman (VSB N. 93554)                        Elliot Harding (VSB No. 90442)
 Vishal Agraharkar (VSB No. 91129)                  Harding Counsel, PLLC
 Nicole Tortoriello (VSB No. 93746)                 608 Elizabeth Avenue
 ACLU FOUNDATION OF VIRGINIA                        Charlottesville, VA 22901
 701 E. Franklin St., Suite 1412                    Tel: (434) 962-8465
 Richmond, VA 23219                                 hardingcounsel@gmail.com
 Tel: (804) 523-2152
 eheilman@acluva.org
 vagraharkar@acluva.org
 ntortoriello@acluva.org

 Counsel for Plaintiffs



 /s/ Margaret Hoehl O’Shea
 Margaret Hoehl O’Shea
 Office of the Attorney General
 Criminal Justice & Public Safety Division
 202 North 9th St.
 Richmond, VA 23219
 Tel: (802) 225-2206
 moshea@oag.state.va.us

 Counsel for Defendants
